Citation Nr: 1733577	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinea pedis, claimed as a skin rash.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral plantar fasciitis, claimed as bilateral foot condition.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1992 to March 1994 and from October 2008 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of bilateral hearing loss and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's tinea pedis was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinea pedis have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for tinea pedis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.
Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

Tinea Pedis

The Veteran filed a claim for service connection for tinea pedis in September 2010.  VA treatment records show the Veteran was diagnosed with athlete's foot in June 2010.  He was afforded a VA general medical examination in January 2011.  The examiner noted the Veteran had a history of tinea pedis, which his available service treatment records show began in 1993, causing itching, crusting, and shedding.  The examination report also indicates the Veteran treated the condition with medication with good response.  Additionally, the examiner determined the tinea pedis was intermittent with periodic exacerbations.  The examiner also determined the condition was related to service as its onset was during the Veteran's active duty service. 

Given the favorable VA examination, and resolving all doubt in the Veteran's favor, the Board finds service connection for tinea pedis is warranted. 


ORDER

Entitlement to service connection for tinea pedis is granted. 


REMAND

Hearing loss 

The October 2011 VA examination audiometric findings and speech recognition results for the left ear did not meet VA's definition of a hearing loss disability as defined in 38 C.F.R. § 3.385.  Thereafter, records from 2015 indicate the Veteran wears hearing aids.  Given that the last VA examination for compensation purposes took place in 2011, more than five years ago, and given the indications that the Veteran's hearing has worsened since that examination, the Board finds a new VA audiological examination is warranted.

Missing Records 

The Board notes the Veteran's complete service treatment records (STRs) and military personnel records have not been obtained.  While the record contains some treatment and personnel records, they appear to be only partial records.  The Board acknowledges the RO's attempts to locate records from the VA records management center, and its finding of unavailability of records from that location.  However, VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  Here, the RO has not met its duty to assist as the record does not show attempts to locate these records from other possible locations, namely the National Personnel Record Center.  This is especially pertinent as the record indicates that the Veteran had many year of service with the Army National Guard.  Thus, a remand is warranted to allow for this evidentiary development. 

Plantar Fasciitis

The Veteran claims service connection for bilateral foot pain, which he asserts began while he served on active duty. 

The Veteran was diagnosed with bilateral plantar fasciitis during the January 2011 VA examination.  Further, the post-service medical records indicate the Veteran experiences bilateral foot arch pain. 

In its March 2013 statement of the case (SOC) the RO continued the denial of this claim reasoning that there is no evidence of treatment or diagnosis of a bilateral foot condition in service.  However, as noted above, the Board has determined VA has not met its duty to assist as efforts have not been exhausted to obtain the Veteran's full STRs and military personnel file.  As such, the issue of plantar fasciitis must be remanded pending a review of any newly obtained STRs.  Thereafter, an addendum opinion should be obtained regarding the etiology of the Veteran's bilateral plantar fasciitis. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain the Veteran's complete service treatment and personnel records, to include his Army National Guard records.  The record reflects that the Veteran was a member of the Army National Guard from approximately 1994 to at least 2010.  Contact the National Personnel Record Center (NPRC), National Guard unit, or other appropriate source, as necessary.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent VA treatment records related to the claimed disabilities.  

3.  After the development above has been completed, afford the Veteran a VA audiological examination by an examiner with sufficient expertise to determine whether the Veteran has a current diagnosis of bilateral hearing loss.  

If so, the examiner should opine as to whether it is at least as likely as not that any current hearing loss is etiologically related to, or began during his periods of service from November 1992 to March 1994 and from October 2008 to June 2010, to include exposure to acoustic trauma.

A complete explanation as to why or why not is requested.

4.  After completion of directives 1 and 2, refer the claims file to an examiner with sufficient experience and expertise to render the requested opinion regarding the Veteran's claim for service connection for plantar fasciitis.  
Upon a review of the record, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's plantar fasciitis originated during his period of active service (November 1992 to March 1994 and October 2008 to June 2010) or is otherwise etiologically related to his active duty service.  

A complete explanation as to why or why not is requested.  Another examination of the Veteran should be performed only if the examiner providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner must identify the additional information needed. 

5.  Then, after undertaking any additional development needed, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


